DETAILED ACTION   
Claim Objections
1.	Claims 6, 7, 16, 17 are objected to because of the following informalities:
          In claim 6, lines 2, 3, “the same layer” should be changed to “a same layer” because it lacks of antecedent basis.
          In claim 7, line 3, “the same layer” should be changed to “a same layer” because it lacks of antecedent basis.
          In claim 16, lines 2, 3, “the same layer” should be changed to “a same layer” because it lacks of antecedent basis.
          In claim 17, line 3, “the same layer” should be changed to “a same layer” because it lacks of antecedent basis.

	Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1 – 4, 6, 8 - 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al. (CN 110444567 A) in view of Kim et al. (11011599).
With regard to claim 1, TANG et al. disclose a semiconductor device (for example, see fig. 1) comprising: 
a gate wiring (it is inherently a gate line or scanning line connected to gate electrode to provide the signal power) including a gate electrode (61); 
an active layer (4) overlapping with the gate electrode (61) and containing an oxide semiconductor (for example, see translation of fig. 1); 
a gate insulating film (5) sandwiched by the gate electrode (61) and the active layer (4); 
a first wiring (an electrode layer 63 functioning as a first wiring) and a second wiring (an electrode layer 62 functioning as a second wiring) each located over the active layer (4) and respectively including a first terminal (referred to as “63A” by examiner’s annotation shown in fig. 1 below) and a second terminal (referred to as “62A” by examiner’s annotation shown in fig. 1 below) which are electrically connected to the active layer (4); and 
a first semiconductor film (41) under and in contact with the first wiring (63), wherein the first semiconductor film (41) overlaps with the first wiring (63) in a region which does not overlap with the gate electrode (61) and contains the oxide semiconductor (for example, see translation of fig. 1).

    PNG
    media_image1.png
    494
    776
    media_image1.png
    Greyscale


TANG et al. do not clearly disclose the first semiconductor film does not overlap with the gate wiring.
However, Kim et al. discloses the first semiconductor film (a layer 161 made of Indium Tin Oxide, or an Indium Zinc Oxide wherein Indium Tin Oxide, or an Indium Zinc Oxide is one of the semiconductor material) does not overlap with the gate wiring (combination layers of a gate pad 171, and conductive layer 172 functioning as the gate wiring).

    PNG
    media_image2.png
    517
    777
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the TANG et al.’s device to the first semiconductor film does not overlap with the gate wiring as taught by Kim et al. in order to minimize the signal interference for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 2, TANG et al. disclose a first side surface (referred to as “B1” by examiner’s annotation shown in fig. 1 above) of the first wiring (63) overlaps with the first semiconductor film (41).
With regard to claim 3, TANG et al. disclose a second side surface (referred to as “B2” by examiner’s annotation shown in fig. 1 above) of the first wiring (63) opposing the first side surface (B1) overlaps with the first semiconductor film (41).

With regard to claim 4, TANG et al. disclose a side surface (a top side surface) of the first semiconductor film (41) overlaps with the first wiring (63).
With regard to claim 6, TANG et al. disclose the active layer (4) and the first semiconductor film (41) exist in the same layer (4, 41).
With regard to claim 8, TANG et al. disclose the active layer (4) and the first semiconductor film (41) are spaced away from each other.
With regard to claim 9, TANG et al. disclose the first semiconductor film (41) overlaps with a portion of the first wiring (63) other than the first terminal (63A).
With regard to claim 10, TANG et al. disclose the first semiconductor film (41) includes: a first region (referred to as “41A” by examiner’s annotation shown in fig. 1 below) covered by the first wiring (63); and a second region (referred to as “41B” by examiner’s annotation shown in fig. 1 below; wherein the region 41B having a cross sectional area) exposed from the first wiring (63) and having a larger area (a cross sectional area) than the first region (41A).

    PNG
    media_image3.png
    494
    795
    media_image3.png
    Greyscale

4.	Claim(s) 11 – 14, 16, 18 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANG et al. (CN 110444567 A) in view of Lee et al. (10,692,442).
With regard to claim 11, TANG et al. disclose a semiconductor device (for example, see fig. 1) comprising: 
a pixel (as shown in fig. 1)
a gate wiring (it is inherently a gate line or scanning line connected to gate electrode to provide the signal power) including a gate electrode (61);
 a first wiring (an electrode layer 63 functioning as a first wiring) including a first terminal (referred to as “63A” by examiner’s annotation shown in fig. 1 below); 
wherein the pixel comprises:
a transistor comprising the gate electrode (61), an active layer (4) overlapping with the gate electrode (61) and containing an oxide semiconductor (for example, see translation of fig. 1); 
a gate insulating film (5) sandwiched by the gate electrode (61) and the active layer (4); 
and the first terminal (63A) located over and electrically connected to the active layer (4); and 
a display element (an element including layers 8, 9) electrically connected to the transistor; and
a first semiconductor film (41) under and in contact with the first wiring (63), wherein the first semiconductor film (41) overlaps with the first wiring (63) in a region which does not overlap with the gate electrode (61) and contains the oxide semiconductor (for example, see translation of fig. 1).

    PNG
    media_image1.png
    494
    776
    media_image1.png
    Greyscale


TANG et al. do not clearly disclose the first wiring intersecting the gate wiring.
However, Lee et al. discloses the first wiring (data line DL functioning as the first wiring) intersecting the gate wiring (a gate line GL functioning as a gate wiring). (for example, see fig. 4).

    PNG
    media_image4.png
    690
    655
    media_image4.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the TANG et al.’s device to the first wiring intersecting the gate wiring as taught by Lee et al. in order to form a plurality of identical pixels in a matrix for enhancing a stability operation of the semiconductor device, as is known to one of ordinary skill in the art.
With regard to claim 12, TANG et al. disclose a first side surface (referred to as “B1” by examiner’s annotation shown in fig. 1 above) of the first wiring (63) overlaps with the first semiconductor film (41).
With regard to claim 13, TANG et al. disclose a second side surface (referred to as “B2” by examiner’s annotation shown in fig. 1 above) of the first wiring (63) opposing the first side surface (B1) overlaps with the first semiconductor film (41).
With regard to claim 14, TANG et al. disclose a side surface (a top side surface) of the first semiconductor film (41) overlaps with the first wiring (63).
With regard to claim 16, TANG et al. disclose the active layer (4) and the first semiconductor film (41) exist in the same layer (4, 41).
With regard to claim 18, TANG et al. disclose the active layer (4) and the first semiconductor film (41) are spaced away from each other.
With regard to claim 19, TANG et al. disclose the first semiconductor film (41) overlaps with a portion of the first wiring (63) other than the first terminal (63A).
With regard to claim 20, TANG et al. disclose the first semiconductor film (41) includes: a first region (referred to as “41A” by examiner’s annotation shown in fig. 1 below) covered by the first wiring (63); and a second region (referred to as “41B” by examiner’s annotation shown in fig. 1 below; wherein the region 41B having a cross sectional area) exposed from the first wiring (63) and having a larger area (a cross sectional area) than the first region (41A).

    PNG
    media_image3.png
    494
    795
    media_image3.png
    Greyscale


Allowable Subject Matter
5.	Claims 5, 7, 15, 17 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 	Claims 5, 7, 15, 17 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as a second semiconductor film located under and in contact with the second wiring, wherein the second semiconductor film contains the oxide semiconductor as recited in claim 5, 15.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826